Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, a diacyl lipid containing 5 to 30 carbon units (the albumin-binding domain), SEQ ID NO: 3 (the ALK polypeptide), and wherein the conjugate does not include a linker in the reply filed on 9/13/2021 is acknowledged.
Claims 2, 8, 55, 81-82, 84, 92, 95, 97, 116 and 118-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Status of the Claims
Claims 1-2, 7-8, 16, 55, 81-82, 84, 92, 95, 97, 115-116 and 118-119 are pending in this application.
Claims 2, 8, 55, 81-82, 84, 92, 95, 97, 116 and 118-119 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 7, 16 and 115 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 16 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (US 2013/0295129) in view of Chiarle et al. (US 2009/0118216).
With respect to claims 1 and 7, Irvine et al. teach an amphiphilic peptide conjugate comprising a peptide antigen which is conjugated directly, or via a linker, to a lipid, wherein the lipid binds to albumin under physiological conditions (claim 18), wherein the lipid is diacyl lipid (claim 23), and wherein the acyl chain of the lipid comprises 12-30 hydrocarbon units (claim 24).
Irvine et al. also teach that the conjugate is for the treatment of a tumor (paras [0131], [0178], [0194], [0196], passim).
Irvine et al. further teach that 
Irvine et al. do not teach the peptide antigen is an ALK polypeptide.
Chiarle et al. teach a medicament for the treatment and/or prevention of a tumor comprising an ALK protein (para [0007]), wherein the ALK protein comprises SEQ ID NO: 5 (para [0053]).
It is noted that amino acids 50-64 of SEQ ID NO: 5 are 100% identical to instantly claimed SEQ ID NO: 3, and does not comprise a sequence of any one of instant SEQ ID NOs: 67-70 and 140-145.
Chiarle et al. also teach that ALK represents an ideal tumor antigen for vaccination-based therapies (para [0025]).

The skilled artisan would have reasonably expected the resulting amphiphilic conjugate to be useful in the treatment of tumors.
With respect to claims 16 and 115, Irvine et al. teach pharmaceutical compositions comprising the amphiphilic albumin-binding conjugate and pharmaceutically acceptable carriers or excipients (paras [0135], [0140]).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658